Citation Nr: 0000285	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  98-02 016	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1928 to July 
1961.  The evidence on file shows that he died in February 
1996 due to metastatic cancer of the prostrate.  The 
appellant was the veteran's spouse at the time of his death.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the claim.

This case was previously before the Board in April 1998, at 
which time it was remanded for additional development.


FINDINGS OF FACT

1.	The veteran served on active duty from April 1928 to 
July 1961.

2.	The veteran died in February 1996 due to metastatic 
cancer of the prostrate.  

3.	The appellant was the veteran's spouse at the time of 
his death.

4.	On December 22, 1999, the Board was notified by the RO 
that the appellant died on November [redacted], 1998.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Therefore, this appeal on the merits has become moot by 
virtue of the death of the appellant and must be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 
Supp. 1999); 38 C.F.R. § 20.1302 (1999).


ORDER

The appeal is dismissed.


		
      Gary L. Gick
	Member, Board of Veterans' Appeals


 



